Per Curiam,
While driving in a sleigh over a road in the Township of Plymouth, the appellee ran against a stone which projected about seven inches above the bed of the highway, and this appeal by the township is from the judgment he recovered for the injuries he sustained. The negligence of the township was clearly for the jury, for several witnesses testified that the obstruction in the road had existed for two or three years. The main defense was the contributory negligence of the plaintiff, but this could not have been taken from the jury. He testified that he had no knowledge of the existence of the stone, and only about one inch and a half of it protruded above the snow. As he approached it there were teams on either side of the road, and it was necessary for him to be on the lookout to avoid collision with them. But for this, he might have seen the projecting stone; but whether he was bound to see it under the circumstances, was a question for the jury. The complaint of the inadequacy of the charge is without merit, especially as the learned trial judge, at the conclusion of it, asked whether either side desired further instructions.
The assignments are overruled and the judgment is affirmed.